Citation Nr: 1646710	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  14-13 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), to include as secondary to service-connected ischemic heart disease.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in February 2016, when the claim of service connection for a gastrointestinal disability was reopened and remanded for further development, to include affording the Veteran another VA examination.  Unfortunately, the examination did not address all of the necessary factors and an addendum opinion is required.  As such, additional action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a gastrointestinal disability, diagnosed as GERD, to include as secondary to his service-connected ischemic heart disease.  The Veteran's service treatment records do not show any complaints, treatment, or diagnosis of any gastrointestinal disability in service.  The examination and medical history questionnaire from the time of service separation in 1969 included a denial of frequent indigestion, although the Veteran did report that he had lost 15 pounds in service due to a voluntary decrease in his food intake.  The separation examination noted no abnormalities, although the Veteran had reported that he tended to feel nervous when playing basketball or in any stressful situation.  

At the November 2014 hearing, the Veteran testified that he began experiencing symptoms of a nervous stomach during his service in Vietnam.  At the time of service separation he had lost about 15 pounds during his tour of duty.  He testified that he continued to experience occasional stomach problems over the years and sought treatment for the problem beginning in 1970.  He offered additional testimony regarding his experiences in Vietnam and incidents involving explosions and the deaths of several comrades.

The Veteran's treatment records from the period after service separation show a diagnosis of peptic ulcer disease in July 1998, including a reference to similar symptoms three or four years before that.  He was treated on several occasions thereafter for similar symptoms and was diagnosed with GERD at the VA examination in July 2013.  Treatment records since that time have reiterated the diagnosis of GERD.

The Veteran was afforded VA examinations in July 2013 and April 2016.  At the July 2013 VA examination, the examiner diagnosed GERD and noted the Veteran's symptoms of heartburn, reflux, regurgitation, and transient nausea occurring less than once a day.  The examiner offered the opinion that the Veteran's GERD was not caused by his service-connected ischemic heart disease but offered a rationale which was vague and did not address all of the required aspects of the case.  As a result, the matter was later remanded for a new examination.

When this matter was remanded in February 2016, it was noted that the Veteran's statements regarding symptoms in service and since service needed to be addressed.  The April 2016 VA examination provided a clear-cut analysis with respect to whether there was a causal relationship between the Veteran's service-connected ischemic heart disease and his GERD.  However, the examiner did not address the Veteran's statement regarding symptoms in service in offering the opinion as to direct service connection.  As such, the VA examination and opinion were inadequate and an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain an addendum opinion from the VA examiner of record or a similarly qualified physician with respect to the Veteran's claim of service connection for a gastrointestinal disability, to include GERD.  Specifically, the VA examiner should review the transcript of the September 2014 Board hearing and address the Veteran's statements on symptoms in service.  The examiner should offer an opinion with respect to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's GERD had its onset in service or is otherwise the result of service.  The examiner should also address the significance, if any, of the Veteran's statements at the time of service separation regarding weight loss and nervous symptoms, particularly with respect to the later diagnosis of GERD.

The examiner should also discuss the Veteran's statements regarding having ongoing symptoms after service separation.  The examiner should offer an opinion with respect to those symptoms and their significance, if any, to the later diagnosis of GERD.  If the examiner is unable to offer such an opinion without resort to speculation, the examiner should provide a statement of the reasons why an opinion cannot be tendered and what, if any, additional information might be helpful and whether any other diagnoses, disability, or other medical ailment could be implicated by the Veteran's symptoms.

The examiner should be afforded complete access to the Veteran's electronic claims file, to include Virtual VA and VBMS.  The examiner should provide a statement of the reasons or rationale for all opinions offered.

2. The RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas J. Dannaher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




